DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts the amendments made to the claims, filed on October 23, 2022:
 	Claims 1-7 are pending; and
 	Claim 1 has been amended; and
Claim 8 has been cancelled.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
4.	Claim 1 is objected to because of the following informalities (or insufficient antecedent basis):  
In claim 1, in lines 8-9: wherein when a first DC (direct current) bias is coupled between the first region and the second region, a second DC bias is coupled between the second region and the third
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (Pub No. 20130093352).
Regarding claim 1, Feng et al. discloses in figure 5 and specification:
. A transistor for emitting laser with a fixed frequency, comprising: 
a first region (see, 340, fig. 5, see also, paragraph [0024]) ; 
a second region (see, 320, fig. 5); 
at least one quantum well (see, 325, fig. 5) installed in the second region; 
and a third region (see, 330, fig. 5), wherein the second region is coupled between the first region and the third region; 
wherein when a first DC (direct current) bias is coupled between the first region and the second region (See, VBE,  fig. 5), a second DC bias is coupled between the second region and the third region (See, VBC,  fig. 5) to make the transistor operate normally, one of the first region, the second region, and the third region receives two signals (See, VBC, IB,  fig. 5) from outside of the transistor, or two of the first region, the second region, and the third region receive the two signals respectively from the outside of the transistor- to make the at least one quantum well emit the laser with the fixed frequency (see, paragraph [0027], see also, Abstract, here, applying electrical signals with respect to the base, collector, and emitter regions to produce light emission from the base region of the light-emitting transistor device), wherein the first DC bias and the second DC bias are different from the two signals, and the two signals are two voltage signals, or two current signals, or one voltage signal (See, VBC,  fig. 5) and one current signal (See, IB,  fig. 5).


    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale

Regarding claim 2, Feng et al. discloses in figure 5 and specification the transistor of claim 1, wherein the first region, the second region, and the third region comprise a first semiconductor material (see, 330, 340, n-type semiconductor material, fig. 5), the at least one quantum well comprises a second semiconductor material (see, 320, p-type semiconductor material, fig. 5), polarity of the first region (see, 340, n-type semiconductor, fig. 5) is identical to polarity of the third region see, 330, n-type semiconductor, fig. 5), the polarity of the first region is different from polarity of the second region (see, 320, p-type semiconductor, fig. 5), and the first semiconductor material (see, 340, n-type semiconductor material, fig. 5) is different from the second semiconductor material (see, 320, p-type semiconductor material, fig. 5).
Regarding claim 5, Feng et al. discloses in figure 5 and specification the transistor of claim 1, wherein when the one of the first region, the second region and the third region receives the two signals, or when the two of the first region, the second region, and the third region receive the two signals respectively (See, IB,  IC, fig. 5), the two signals are used for generating an intrinsic current (See, IB,  fig. 5, inherently, using internal parasitic circuits to convert the IB  into the intrinsic current) flowing into the at least one quantum well and generating an intrinsic reverse bias (See, VBC,  fig. 5, inherently, using internal parasitic circuits to convert the VBC into the intrinsic reverse bias) between the second region (see, 320, fig. 5) and the third region (see, 330, fig. 5), and the intrinsic current and the intrinsic reverse bias correspond to the laser with the fixed frequency (see, Abstract, here, applying electrical signals with respect to the base, collector, and emitter regions to produce light emission from the base region of the light-emitting transistor device).
Regarding claim 6, Feng et al. discloses in figure 5 and specification the transistor of claim 5, wherein the at least one quantum well emits the laser with the fixed frequency by utilizing current modulation mechanism corresponding to the intrinsic current and voltage modulation mechanism corresponding to the intrinsic reverse bias (see, paragraph [0030], here,  its ability to be electrically modulated with three-terminal operation).
Regarding claim 7, Feng et al. discloses in figure 5 and specification the  transistor of claim 6, wherein the current modulation mechanism changes carrier concentration of the at least one quantum well through the intrinsic current to make the at least one quantum well generate a first laser (see, paragraph [0010], here,  applying electrical signals with respect to said base, collector, and emitter regions to produce light emission from the base region of said light-emitting transistor device), and the voltage modulation mechanism utilizes Franz-Keldysh effect (see, paragraph [0010], here,  Franz-Keldysh effect ) to modulate the first laser to emit the laser with the fixed frequency.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al.  above, and further in view of Ankri et al. (US 4801993). 
	Regarding claim 3, Feng et al.  discloses the limitations of claim 2 for the reasons above and discloses that the second semiconductor material (see, 320, p-type semiconductor material, fig. 5) is used for emitting the laser with the fixed frequency (see, 325, fig. 5  and see also, paragraph [0027], see also, Abstract, here, applying electrical signals with respect to the base, collector, and emitter regions to produce light emission from the base region of the light-emitting transistor device).
However, Feng et al.  is silent as to the limitation of “the second semiconductor material is Aluminum gallium arsenide, or Aluminum gallium indium phosphide, or Indium gallium phosphide, or Indium gallium nitride, or Zinc oxide”.
Ankri et al. discloses the P-GaAlAs as the second semiconductor material (see, Abstract, here, second layer, see also, 8, fig. 1 and fig. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the P-GaAlAs as the second semiconductor material”  of  Ankri et al. with a transistor of Feng et al.  because this provides a transistor--laser structure produced on a semiconductor substrate of III-V material. (see, col 1, lines 14-16 of Ankri et al.).
Regarding claim 4, Feng et al.  discloses the limitations of claim 2 for the reasons above. 
However, Feng et al.  is silent as to the limitation of “the first semiconductor material is Gallium arsenide, or Indium gallium phosphide, or Aluminum gallium arsenide, and material of the first region, the second region, and the third region may not be the same at the Page 8 of 10same time”.
Ankri et al. discloses the N type GaAS as the first semiconductor material (see, col. 4,  lines 49-51, here, layer 4)) and material of the first region, the second region, and the third region may not be the same at the Page 8 of 10same time (see, col. 4, line 29- col. 5. line. 30, here, the materials of layer 4, layer 5, layer 12 are not the same).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the N type GaAS as the first semiconductor material  )) and material of the first region, the second region, and the third region may not be the same at the Page 8 of 10same time “of  Ankri et al. with a transistor of Feng et al.  because this provides a transistor--laser structure produced on a semiconductor substrate of III-V material. (see, col 1, lines 14-16 of Ankri et al.).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828